Citation Nr: 9910416	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis due to exposure to Agent Orange.  

2.  Entitlement to an earlier effective date for aid and 
attendance benefits.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.  This appeal arises before the Board of 
Veterans' Appeals (Board) from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont, which denied the 
veteran's claim seeking entitlement to service connection for 
rheumatoid arthritis due to exposure to Agent Orange and from 
an October 1996 rating decision which granted entitlement to 
a special monthly pension based on the need for aid and 
attendance effective June 7, 1996.

The issue of entitlement to service connection for rheumatoid 
arthritis on a direct basis was denied by the RO in January 
1989.  The veteran did not appeal such decision and it became 
final.  Thus, the scope of the veteran's current claim for 
rheumatoid arthritis is limited to the question of whether 
his rheumatoid arthritis was due to Agent Orange.  

The veteran is also asserting entitlement to an earlier 
effective date than July 28, 1987 for the establishment of 
his non service-connected pension benefits.  Specifically, 
the veteran is asserting that he submitted a claim for 
pension benefits on March 4, 1987.  As the issue of 
entitlement to an earlier effective date for non service-
connected pension benefits is not in appellate status, it is 
referred to the RO for appropriate adjudication. 

Although the veteran has raised claims of clear and 
unmistakable error for several issues, his claims would seem 
to be included in the claims for entitlement to an earlier 
effective date for aid and attendance benefits and for an 
earlier effective date for non service-connected pension 
benefits.  

REMAND

In a statement dated March 1999, the veteran requested a 
Travel Board hearing in St. Paul, Minnesota regarding the 
issues of entitlement to service connection for rheumatoid 
arthritis due to herbicide exposure, and for an earlier 
effective date for aid and attendance benefits.  The veteran 
was afforded a hearing before at the RO in March 1995, but 
has not yet been scheduled for a Travel Board hearing.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran before a member of the Board 
traveling to the RO in St. Paul, 
Minnesota for the purpose of conducting 
such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







